DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-10 are pending.  Claims 1-10 are rejected herein.  This is a Final Rejection as necessitated by the amendment and arguments (hereinafter “the Response”) dated 9/30/2021.
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1:  In line 8, delete the comma after “the plate information”.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/2021 was filed after the mailing date of the IDS on 4/19/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over TRUCHE et al. (US Pub. 2004/0051899) in view of STAUFFER (US Pub. 2014/0210981), CAMENISCH (US Pub. 2008/0305012), and DIAZ et al. (US Pub. 2016/0159535).
Regarding claims 1-2:  TRUCHE discloses:  An information management device (FIG. 3) for a mass spectrometer (para. 1, 37) that performs mass spectrometry on a sample placed on a well on a sample plate (40) having a plurality of wells (para. 47), the information management device being equipped with an input unit (para. 49; Also para. 54 teaches manually retrieving a file from the computer which inherently requires some kind of interface like a keyboard.) and a display unit (30) as a user interface, and comprising: an imager (8) configured to take an image of a sample-placement surface of the sample plate on which the sample is to be placed; a plate information storage section (memory in para. 45) an information retriever configured to retrieve the information from the information storage section (para. 54), based on the image of the sample plate taken with the imager or information relating to the sample plate which is inputted by a user using the input unit (Para. 54 states that the parameter file can be retrieved from computer memory manually or automatically using a 
TRUCHE does not disclose that the plate information storage section stores plate information for various sample plates that may be used for mass spectrometry, including an arrangement of the plurality of wells of each of the various sample plates.
STAUFFER however does teach “The microplate properties may be automatically measured and displayed for multiple locations within individual wells. The measured information may provide the user with feedback on the currently imaged microplate during data acquisition in a real-time format. For example, the imaging system may be performing an analysis of samples. The system for determining microplate properties may be used in real-time to retrieve microplate data, and provide the user with information on the microplate properties in real-time during imaging data acquisition. Alternatively, the microplate data for the microplate being used in imaging data acquisition may be retrieved from memory that stores microplate data for previously screened microplates. The system may include user interface tools and functions that permit manipulation of the displayed plate bottom and well bottom images.” (para. 53).  STAUFFER also teaches that the plate information retriever is configured to recognize recognizes a position of each of the wells based on the image of the sample plate, and retrieves retrieve the plate information based on a result of the recognition (para. 53), thus meeting the limitations of claim 2.
One skilled in the art at the time the application was effectively filed would be motivated to use the plate information storage system of STAUFFER with the device of TRUCHE because there can be differences from plate to plate (para. 9 of STAUUFER) 
Although TRUCHE discloses imaging the sample (para. 51), identifying whether the samples have been correctly deposited (para. 51), and using the system as part of an automated sample deposition system (para .57), he does explicitly state that it is the sample presence identifier that does this (i.e. that it is done automatically).
CAMENISCH however does explicitly teach an imager (12 in FIG. 2), that produces an image (e.g. FIG. 1) wherein the system automatically determines whether a well is full or not (para. 15-25).
One skilled in the art at the time the application was effectively filed would be motivated to use the automatic imaging and checking of CAMENISCH to determine if the wells of TRUCHE are full or empty because it allows for “large numbers of liquid samples may be processed automatically over long periods of times of hours and days without a human operator having to engage in the processing process” (para. 3 of CAMENISCH).
The display of TRUCHE displays the plate but does have a table in matric form, and does not disclose that the input is into the cell on the template.
DIAZ however does teach displaying a template (FIG. 20) which comprises a table including cells arranged in a matrix form (arrangement of all the individual cells 2050 in a grid) including a cell arrangement corresponding to the arrangement of the plurality of wells included in the plate information retrieved by the plate information retriever (Para. 70-72; Please note that the screen shows both plate information 2048 and individual well information 2050.), on a screen of the display unit in such a manner 
One skilled in the art at the time the application was effectively filed would be motivated to use the display template of DIAZ on the monitor of TRUCHE because it allows a user to easily click on a cell and add user input (para. 71 of DIAZ).  It also allows a user to “at a glance” see a large amount of information for the plurality of wells such as whether the cell is empty or filled (para. 72 of DIAZ).
Regarding claim 3:  TRUCHE discloses:  the sample plate is provided with a barcode (para. 54) serving as identification information including a type of the sample plate; and the plate information retriever is configured to read the barcode based on the image of the sample plate, and retrieve the plate information based on a result of decoding of the barcode (para. 54).
Regarding claim 4:  TRUCHE discloses:  the mass spectrometer is configured to employ a matrix-assisted laser desorption/ionization method (para. 8.  Although please note that the scope of the claim is for an information management device, and the spectrometer itself is not within the scope of the claim.  Therefore any information management system that could be used with a mass spectrometer meets this limitation.)
Regarding claim 5:  TRUICHE discloses:  the mass spectrometer configured to employ a laser desorption/ionization method (para. 8.  Although please note that the scope of the claim is for an information management device, and the spectrometer itself is not within the scope of the claim.  Therefore any information management system that could be used with a mass spectrometer meets this limitation.).
Regarding claim 6:
DIAZ however teaches that the interface can be provided by various devices such as desktops, laptops, mobile devices such as tablets or smartphones (para. 25) for his data tracking for multiwall plates (para. 32).
One skilled in the art at the time the application was effectively filed would be motivated to use the tablet of DIAZ to replace the desktop computer of TRUCHE because it is easy to handle and portable.  Furthermore, using one over the other is “Simple Substitution of One Known Element for Another to Obtain Predictable Results” (see MPEP 2143 B) in the present case the known elements are a desktop computer (as taught by TRUCHE and DIAZ) and a tablet (as taught by DIAZ) with the predictable results being that information is input, data is saved, and general computer functions are performed.  Also, since DIAZ teaches both embodiments, this further supports the fact that it would obvious to substitute one computing device for another.
Regarding claim 7:  TRUCHE discloses:  the information to be inputted through the input unit under assistance by the input assistant includes sample identification information (para. 54) for identifying the sample; and a management information storage section is further provided, which associates identification information of each of the wells on the sample plate with the sample identification information based on the information inputted under the assistance of the input assistant, and stores a result of the association or information for the association (para. 54).
Regarding claim 8:  TRUCHE discloses: the management information storage section is configured to associate at least one of analysis result information obtained by performing mass spectrometry on the sample placed on each of the wells on the sample plate and analytical-processing result information obtained by performing a 
Regarding claim 9:  TRUCHE discloses:  a repository creator configured to create a repository for storing, for each sample, identification information of the sample plate, the identification information of the wells, analysis conditions, as well as at least one of the analysis result information and the analytical-processing result information, and construct a database including repositories for a plurality of samples (files stored in para. 45).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over TRUCHE, STAUFFER, CAMENISCH, and DIAZ in view of SONE (US Pub. 2002/0116692).
Regarding claim 10:  TRUCHE does not disclose that the input assistant is further configured to prohibit an input of the information into the cells corresponding to the wells on which no sample is placed.
It is however known in the art of Graphical User Interfaces to “gray out” a field so that input cannot be entered as taught by SONE (para. 63).  SONE teaches this in the context of an analyzer that comprises detectors connected to a computer (para. 2), such as the present application and TRUCHE discussed above.
One skilled in the art at the time the application was effectively filed would be motivated to use the “graying out” of SONE to prevent information being entered into the cells of TRUCHE as modified above because it prevents erroneous input by the 
Response to Amendment/Argument
The amendments to claims 8 and 9 are acknowledged and the previous rejections under 35 U.S.C. 112 are accordingly withdrawn.
The Applicant has argued (page 8 of the Response) that TRUCHE fails to disclose displaying “a template, which comprises a table including cells arranged in a matrix form” as recited in claim 1 as amended.  The Examiner agrees with this statement and DIAZ has now been used in the rejection of claim 1 to address this limitation.
The Applicant has argued (pages 10-11 of the Response) that TRUCHE does not disclose “a plate information storage section in which plate information for various sample plates that may be used in mass spectrometry is stored, the plate information, including an arrangement of the plurality of wells of each of the various sample plates”.  While not necessarily agreeing with this argument (because any sample plate “may be used”) STAUFFER has been introduced to address this limitation because of its clear and explicit teaching of maintaining a database of microwell plate information.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  CAPPIONNE et al. (US Pub. 2008/0263468) teaches a display (FIG. 9) for a microwell plate (FIG. 4) wherein the display has individual cells 212 that display data for each well in the plate (para. 52-54).  SUN et al. (US Pub. 2006/0281183) also shows a GUI for experiments on a microwell plate (FIGS. 4-6) and .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856